25 F.3d 1039NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William P. FISHER, Plaintiff-Appellant,v.ASHEVILLE-BUNCOMBE TECHNICAL COMMUNITY COLLEGE;  Ray Bailey,President of Asheville-Buncombe Technical Community College;Donald Lovelace, Chairman of Electronics Department ofAsheville-Buncombe Technical Community College, Defendants-Appellees.
No. 93-1979.
United States Court of Appeals, Fourth Circuit.
Argued April 11, 1994.Decided May 31, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge.  (CA-92-5-A-C-V).
James Michael Lloyd, Dungan & Mraz, Asheville, NC, for appellant.
Allan Paul Root, Roberts, Stevens & Cogburn, P.A., Asheville, NC, for appellees.
Robert Edward Dungan, Dungan & Mraz, Asheville, NC, for appellant.
W.D.N.C.
AFFIRMED.
Before HALL and LUTTIG, Circuit Judges, and WARD, Senior United States District Judge for the Middle District of North Carolina, sitting by designation.
OPINION
PER CURIAM:


1
William P. Fisher appeals the district court's order granting summary judgment to the defendants in Fisher's age discrimination and due process claims.  Our review of the record, the district court's memorandum opinion, and the arguments of counsel discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Fisher v. Asheville-Buncombe Technical Community College, No.92-5-A-C-V (W.D. N.C. July 16, 1993).

AFFIRMED


*
 In his opening brief, Fisher raises an equal protection claim.  Inasmuch as this claim was not raised before the district court, we decline to consider it.   See Fowler v. Land Management Group, Inc., 978 F.2d 158, 164 (4th Cir.1992)